Mr. Vernon M. Arrell              Opinion No. JM-1117
Commissioner
Texas Rehabilitation Commission   Re: What constitutes a quo-
4900 North Lamar Blvd.            rum of the Texas Council   on
Austin, Texas 78751-2316          Disabilities,   and   related
                                  questions   (RQ-1789)

Dear Commissioner Arrell:

     You ask several questions about the composition of the
Council on Disabilities,  which is provided  for in chapter
132 of the Human Resources Code.

     Section 132.002 of the Human Resources Code provides:

           (a) The    council on    disabilities   is
        established and is composed of 23 members.

            (b) The governor shall appoint a person to
        serve as chairperson    of the council.     In
        addition,   the governor   shall appoint   one
        provider,   one private    citizen, and    one
        disabled person or parent or guardian of a
        disabled person to serve on the council.

           (c) The lieutenant governor shall appoint
        one senator, one     provider,  one   private
        citizen, and one disabled person or parent or
        guardian of a disabled person to serve on the
        council.

            (d) The speaker   of the house shall appoint
        one member of the     house of representatives,
        one provider,   one   private  citizen, and one
        disabled person or     parent or guardian of a
        disabled person to    serve on the council.

           (e) The governing board of each of the
        following agencies shall appoint one person
        to represent that agency on the council:




                                p. 5072
                                9.’   1

Mr. Vernon M. Arrell - Page 2         (JM-1117)




              (1) the Texas Department of Human
                  Services;

              (2) the Texas Department of Mental
                  Health and Mental Retardation:

              (3) the Texas Department of Health:

              (4) the Central Education Agency:

              (5) the Texas Rehabilitation
                  Commission:

              (6) the Texas Commission for the Deaf:

              (7) the Texas Commission for the Blind:

              (8) the Texas Department on Aging:

              (9) the Texas Commission on Alcohol and
                  Drug Abuse;1

              (9) the Texas Employment Commission:2

              (10) the Texas School for the Deaf: and

              (11) the Texas Employment Commission:3

              (11) the Texas Commission           on   Alcohol
        and Drug Abuse.4




      1. This is the text of (9) as amended by Acts 1985,
69th Leg., ch. 264, g 30, at 1239; L   ch. 603, 5 24, at
2278: id. ch. 632, 5 11, at 2338; j& ch. 793, 5 27, at
2711.

     2. This is the text of (9) as           amended by Acts     1985,
69th Leg., ch. 619, § 18, at 2305.

     3. This is the text of (11) as added              by Acts   1985,
69th Leg., ch. 603, § 24, at 2778.

      4. This is the text of (11) as amended by Acts 1985,
69th Leg;, ch. 619, 5 18, at 2305: &    ch. 632, 5 11, at
2338.




                                p. 5873
Mr. Vernon M. Arrell - Page 3   (JM-1117)




You are concerned that the statement   in subsection (a) of
section 132.002 that the commission     is composed    of 23
members is inconsistent with the number of members listed in
subsections (b), (c), (d), and (e) of section 132.002.    YOU
ask what the number of commission members should be.

      The reason it appears that there are more      than 23
members   is that subsection    (e) contains two redundant
entries.    When section 132.002     was adopted   in   1983,
subsection (a) stated that the council was composed of 21
members.   Subsection  (b) provided  for four members to be
appointed by the governor; subsection (c) provided for four
members to be appointed by the lieutenant governor:       and
subsection (d) provided for four members to be appointed   by
the speaker of the house. Subsection (e) provided that each
of nine named state agencies was to appoint a member.     The
total number of members   listed under subsections (b), (c),
(d), and (e) was 21. Acts 1983, 68th Leg., ch. 308, § 1, at
1636.

       In 1985 the legislature adopted two different    bills
that amended subsection (a) to provide that the council was
,composed of 23 members   and added the Texas School for the
Deaf and the Texas Employment Commission     to the agencies
listed in subsection    (e). Acts 1985, 69th Leg., ch.    603,
5 24, at 2278 [hereinafter chapter 6031: ip, ch. 619, § 18,
at 2305 [hereinafter chapter 6191. Although both bills made
the same substantive changes to subsection (e), each one set
out the individual entries under subsection         (e) in a
different order. Chapter 603 listed the School for the Deaf
as number (10) and the Texas Employment Commission as number
 (11) - Chapter 619 listed the Texas Employment Commission as
number (9) and the School for the Deaf as number (10) and
moved the Texas Commission on Alcoholism and Drug Abuse from
number (9) to number (11). As a result of the inconsistent
numbering in those two bills, the list of agencies          in
subsection (e) now contains 13 entries. Because the Texas
Employment Commission and the Commission on Alcoholism     and
Drug Abuse are each listed twice, however, only 11 different
agencies are named in those 13 entries.         Consequently,
subsection (a) of section 132.002, which provides that the
council shall consist of 23 members,     is not inconsistent
with subsections (b), (c), (d), and (e) of that section.

     You also ask about section 132.004, which provides that
a majority  of the members of the council constitutes      a
quorum. YOU ask whether    "the 'majority' relates to the
total membership of the council, or only to those members
currently  appointed."   See Gov't Code 5 311.013(b).      A




                             p. 5874
Mr. Vernon M. Arrell - Page 4    (JM-1117)




quorum is defined in terms of the number of members provided
for by law, not by the number actually sitting on a board or
council at any one time. W lk r        Walter, 241 S.W. 524,
528 (Tex. Civ. App. - Forta W&t;.1922       no writ); Letter
Opinion M-88-45    (1988).  Therefore,   i2 members   of the
23-member board would constitute a quorum.

     Finally, you ask about       subsection   (9)   of   section
132.002, which provides:

           The governor may designate other agencies
        to appoint representatives to serve on the
        council.

You ask whether persons appointed under subsection (g) have
the same standing as other members of the board and whether
such persons have a right to vote.    The plain language    of
subsection (g) indicates that the additional     persons   are
full-fledged members of the council. It provides that they
are to "serve on the council." Subsection (f) refers to the
private citizens appointed by the governor,        lieutenant
governor, and speaker of the house as being appointed       to
@tserve on     the  council."    See&          (b), (cl s Cd).
Consequently,   we conclude that persons appointed       under
subsection   (g) serve in the same capacity as ,persons
appointed under subsections (b), (c), (d), and (e).

     Subsection (a) of section 132.002, which provides   that
the council shall consist of 23 members, is inconsistent
with subsection (g), which allows the governor to increase
the number of members on the council. We think, however,
that the statement   in subsection   (a) that the council
consists of 23 members   reflects a conventional   form for
statutes that create boards and committees    rather than a
legislative intent to set a cap on the number of members   of
the council. cf. Hum. Res. Code 9 91.011 (Texas Commission
for the Blind); &   9 101.001 (Governor's Board on Aging).

                       SUMMARY


             A quorum of the Council on Disabilities
        is a majority    of the number of members
        provided for by law.    Persons appointed   to
        the council under subsection (g) of section




                                p. 5875
Mr. Vernon   M.   Arrell - Page 5 (JM-1117)




        132.002 of the Human Resources Code serve in
        the same capacity as persons appointed  under
        subsections (b), (c), (d), and   (e) of that
        section.

                                  , v-jx&
                                    JIM     MATTOX
                                    Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                 p. 5876